 

Case 4:16-cv-00713-JLH Document 158 Filed 01/28/19 Page 1 of 12

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
LITTLE ROCK DIVISION

 

BURRIS RICHARD STOVALL, Guardian of
RICHARD JOSHUA STOVALL, Incapacitated
Adult

Plaintiffs
vs.
MACK TRUCKS, INC.;
INDIANA MILLS & MANUFACTURING,
INC.;
DOES 1-10
Defendants

TERRI HAYS
Third Party

 

Civil No. 4:16-CV-00713-JLH

DISTRICT JUDGE HOLMES
MAGISTRATE JUDGE VOLPE

 

 

PLAINTIFF’S MEMORANDUM MOTION FOR ORDER TO APPEAR AND SHOW
CAUSE

 

Plaintiff seeks to have this Court hold Terri Hays, a resident of Saline County, Arkansas,

in contempt for her failure to obey a properly executed and served subpoena pursuant to Fed. R.

Civ. P. 45(g). Specifically, Ms. Hays was originally served with a subpoena at her home address

of 625 West Maple St, Benton, Arkansas 72015, on December 3, 2018 for a deposition at the

Baxter Law Firm in Benton, Arkansas on January 18, 2019. See Exhibit A. She was subsequently

1
Stovall v. Mack, et al
Civ. # 4:16-CV-904-JLH
Plaintiff's Memorandum Motion for Order to Appear and Show Cause

 
Case 4:16-cv-00713-JLH Document 158 Filed 01/28/19 Page 2 of 12

served with an amended subpoena on December 7, 2018 but she refused to accept the subpoena
from the process server. However, subsequently Ms. Hays deposited the witness fee check, but
failed to attend the scheduled deposition. See Exhibit B. Plaintiff's counsel has subsequently
attempted to reach out to Ms. Hays to try and reschedule the deposition at a time convenient to
her, but such attempts have proved to be unsuccessful. Specifically, Ms. Hays tells Plaintiffs
counsel that she is in Morroco and will let them know when she returns, but she has failed to
give a specific date for her deposition.

Thus, Ms. Hays should be held in contempt pursuant to Fed. R. Civ. P. 45(g) for her
willful disobedience of this Court’s subpoena and she should be jailed until she fully cooperates
in being deposed. Plaintiff also prays that this Court order Ms. Hays to pay a reasonable attorneys
fee for causing the necessity of this instant motion.

At this juncture, all Plaintiff requests of Ms. Hays is that she provide a specific date for
her deposition. If this occurs, Plaintiff will withdraw this instant motion.

WHEREFORE, Plaintiff prays that this Court issue an order for Ms. Hays to appear and
show cause why she should not be held in contempt of this Court for willfully ignoring this
Court’s subpoena and for this Court to find Ms. Hays in contempt and order her jailed until she

fully cooperates in giving deposition testimony in this matter.

RESPECTFULLY SUBMITTED,

/s/ James R. Baxter
Tab Turner (Bar 85158)

2
Stovall v. Mack, et al
Civ. # 4:16-CV-904-JLH
Plaintiff's Memorandum Motion for Order to Appear and Show Cause
Case 4:16-cv-00713-JLH Document 158 Filed 01/28/19 Page 3 of 12

TURNER & ASSOCIATES, P.A.
4705 Somers Ave., Suite 100
North Little Rock, AR 72116
501 791 2277 — Phone

501 791 1251 — Facsimile
tab@tturner.com

Ray Baxter (Bar 78012)

James R. Baxter (Bar 2017191)
THE BAXTER LAW FIRM
3115 Alcoa Road

Benton, AR 72015
501-315-2971 — Phone
501-712-2856 — Fax

raybaxterpa@gmail.com
jrybaxter@gmail.com

COUNSEL FOR PLAINTIFFS

CERTIFICATE OF SERVICE

I certify that a true and correct copy of the foregoing pleading will be served on all
counsel of record on this 28th day of January, 2019 via this Court’s online CM/ECF filing system.
A foregoing copy of the following will also be served via U.S. mail postage prepaid this 28" day
of January, 2019 on the following:

Terri Hays
625 W. Maple St.
Benton, Arkansas 72015

/s/ James R. Baxter
James R. Baxter

Stovall y. Mack, et al
Civ. # 4:16-CV-904-JLH
Plaintiff's Memorandum Motion for Order to Appear and Show Cause
Case 4:16-cv-00713-JLH Document 158 Filed 01/28/19 Page 4 of 12

EXHIBIT A
Case 4:16-cv-00713-JLH Document 158 Filed 01/28/19

Page 5 of 12

 

 

 

STATE OF ARKANSAS)
COUNTY, ARKANSAS) Courts:
Case Number: 4:16-CV-00713-JLH Date: 11/5/18 Circuit US District_ “
District Probate_
Other: Eastem District of Arkansas

 

Date Received: 11/5/18
Attorney/ Individual;4- Ray Baxter, Esq
Plaintiff / Petitioner: Burris Richard Stovall, as Guardian or Richard
° ; at 5:45

P M,!1 duly served the following

 

 

 

On this?_day of December 99 18

 

Documents: Subpoena to Testify at a Daposition in a Civil Action; Wiltness check for $100.00

Person to be Served: _'&i Hayes

 

 

Ag 625 West Maple St; Benton, AR 72015
By the following manner of Service: FOE: Residence:

Petitioner

 

7 Other:
By delivering a true copy to

 

_ namely:
Left the documents in the proximity
receive it/them when offered.

Subscribed and Sworn to

  

. TH128

 

vy The person herein named as Plaintiff
Some person residing at the defendant’s dwelling, house or usual place of
abode who is at least 18 years of age namely__ ~
' The duly designated agent for service of process for ‘hie ‘defendant

“ . 3

Defendant

 

 
  
  

aut after he/she refused to

rocess Server: Newell CNV
ore me this 4 day of =m" 90 18

 

 

blic: Aubrey O. Witcher

 
Case 4:16-cv-00713-JLH Document 158 Filed 01/28/19 Page 6 of 12

AQ SSA Rey, 02/14) Subpoena to Tastify at a Deposition in a Civi? Action (Page 2)
Civil Action No. 4:16-CV-00713-JLH

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

Terri Hayes

cere eee Re

i received this subpoena for (name of individual and title, if any)

D ber 7, 2018
on fda

§ I served the subpoena by delivering a copy to the named individual as follows: Terri Hayes

| offered Ms Hayes the subpoena at her front door and she then turned away and closed the door.
The documents were left affixed to her front door. on (date) December 11,2018 - or SECT E

 

J 1 returned the subnoena unexecuted because:

Linless the subpoena was issued on behalf of the United States, or one of its officers or agents. 1 have alsa
tendered to the witness the fees for one clay’s attendance, and the mileage allowed by law, in the amount of

s 100.00

My fees are £ for travel and § 50.00 for services, for atotal of § 50.00

  

Date:

 

December 11, 2078

Server's signature

a
NewslLC. McManus; Authorized Process Server

 

 

Printed nome and litle

500 North Market St; Benton, AR 72015

 

Server’s address

Additional information regarding attempted service, etc.:

 
Case 4:16-cv-00713-JLH Document 158 Filed 01/28/19 Page 7 of 12

[eee
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action

UNITED STATES DISTRICT COURT

 

 

 

for the
Eastern District of Arkansas _
Burris Richard Stovall, as Guardian of Richard )
Plaintiff )-
v. ) Civil Action No. 4:16-CV-007-13-JLH
Mack Trucks, Ine. and Indiana Mills and )
Manufacturing, Inc. )
Defendant 5

SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

To: . Terri Hayes

 

(Name of person to whom this subpoena is directed)

fh Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:

 

Place: Baxter Law Firm PLLC Date and Time:

3115 Alcoa Road
Benton, AR 72015 January 18th, at 3:00 P.M.

 

 

 

 

The deposition will be recorded by this method: _ Court Reporter

 

O Production: You, or your representatives, must also bring with you to the deposition the following documents,
electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
material:

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d),.relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: 12/07/2018
CLERK OF COURT

OR. 2 q,
Signature of Clerk or Deputy Clerk: TV A ‘Ss Signature

 

 

The name, address, e-mail address, and telephone number of the attorney representing (name of party) ___ Burris Stovall
, who issues or requests this subpoena, are:
The Baxter Law Firm PLLC, 3115 Alcoa Road, Benton, AR 72015 raybaxterpa@gmail.com

 

 

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
Case 4:16-cv-00713-JLH Document 158 Filed 01/28/19 Page 8 of 12

EXHIBIT B
Case 4:16-cv-00713-JLH Document 158 Filed 01/28/19 Page 9 of 12

 

ORAL DEPOSITION OF
TERRI HAYES

[Friday, January 18, 2019]

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

LITTLE ROCK DIVISION

BURRIS RICHARD STOVALL, GUARDIAN OF
RICHARD JOSHUA STOVALL,

INCAPACTIATED ADULT PLAINTIFFS

Vv. NO. 4:16-CV-00713-JLH

MACK TRUCKS, INC;
VOLVO GROUP NORTH AMERICA, LLC;
INDIANA MILLS & MANUFACTURING, INC.

DOES 1-10 DEFENDANTS

 

MOLLY SANDERS, CCR
Natural State Court Reporting
68 Vigne Boulevard
Little Rock, Arkansas 72223
(501) 850-5199
Case 4:16-cv-00713-JLH Document 158 Filed 01/28/19 Page 10 of 12

APPEARANCES:

BOBBY D. MCCALLISTER
BAXTER LAW FIRM
Attorneys at Law
3115 Alcoa Road
Benton, Arkansas 72015

JAMES M. SIMPSON
FRIDAY, ELDREDGE & CLARK LLP
Attorneys at Law
400 West Capitol Avenue
Suite 2000
Little Rock, Arkansas 72201

FRANK BRANNEN
LEWIS BRISBOIS
Attorneys at Law
1180 Peachtree Street NE
Suite 2900
Atlanta, Georgia 30309

Molly Sanders, CCR
(501) 850-5199

 
Case 4:16-cv-00713-JLH Document 158 Filed 01/28/19 Page 11 of 12

THE ORAL DEPOSITION OF TERRI HAYES,
scheduled to be taken on the 18th day of January,
2019, before Molly Sanders, Arkansas Supreme
Court Certified Court Reporter #731, beginning
at 3:00 p.m., at the offices of the Baxter Law

Firm, 3115 Alcoa Road, Benton, Arkansas, 72201.

x kK kk kK KF K Kk Kk

Molly Sanders, CCR
(501) 850-5199

 
Case 4:16-cv-00713-JLH Document 158 Filed 01/28/19 Page 12 of 12

CERTIFICATE OF NON-ATTENDANCE

STATE OF ARKANSAS )
) ss:
COUNTY OF PULASKI )

I, Molly Sanders, Certified Court Reporter in and
for the State of Arkansas, do hereby certify as follows:

That at 3:00 p.m. on January 18, 2019, the oral
deposition of TERRI HAYES, was scheduled to be taken at

the Baxter Law Firm;

And that I appeared on the date and time specified
in the letter notice, along with Bobby McCallister, Esq.,
James Simpson, Esq., and Frank Brannen, Esq., at which
time the said TERRI HAYES failed to appear for the

deposition.

WITNESS MY OFFICIAL HAND AND SEAL this 23rd day of
January, 2019.

 

Molly Sanders, CCR
#731

Molly Sanders, CCR
(501) 850-5199

 
